Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-6, 10-13, and 16-18 are allowed.

Examiner’s Amendment
This application was issued a Notice of Allowance on 25 October 2021.
This Examiner’s Amendment is being made to advance issuance of a Notice of Allowance by correcting an inadvertent oversight with respect to Claim 5 that was identified by the Applicant Rep. 
Claim 5 should have been amended by an Examiner’s Amendment as requested by Applicant (See Applicant Interview Summary and OA.Appendix dated 10/25/2021) to read: “the respective robot” at two instances in Claim 5.  
Therefore, by this Examiner’s Amendment, Claim 5 shall now read as follows:

5.  The method of claim 4, wherein the interaction is performed with at least one of the following:
the user interface implemented with at least one input/output device in the respective robot, and the user interface establishing a wireless communication interface in the respective robot.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached on 313-446-4903 from 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                       December 30, 2021